Citation Nr: 0108491	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-25 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbosacral spine, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from January 1974 to June 1977.  
He also had sixteen years, seven months and ten days of prior 
active service.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
which an increased evaluation for degenerative arthritis of 
the lumbosacral spine was denied.  


FINDING OF FACT

The veteran's service connected degenerative arthritis of the 
lumbosacral spine is manifested by symmetric palpable 
tightness across the midline of the paraspinal musculature in 
standing and prone postures; slight painful motion and spasm; 
flexion to 15 degrees to the right and 20 degrees to the 
left; forward flexion to 72 degrees and backward extension to 
15 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected degenerative arthritis of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 
5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the veteran has been examined.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

VA outpatient treatment records, dated February 1997 to 
October 1998, show that the veteran was seen for complaints 
of low back pain.  Leg lift was to 60 degrees in February 
1997.  There were no neurological findings and the impression 
was back pain.  The veteran was screened for needs related to 
activities of daily living and adaptive equipment/devices in 
March 1997.  The veteran reported back pain, which radiated 
down the lateral, left lower extremity.  He stated that 
sitting and arising from a chair, getting out of bed, and 
occasionally tying his shoes increased pain and caused 
discomfort.  Upon examination the veteran had limited range 
of motion at the end of his trunk range in all cardinal 
planes.  There was no loss of sensation or other neurological 
signs.  The examiner determined that no activities of daily 
living equipment/ devices were indicated at that time.  In 
May 1997 the lumbosacral spine range of motion was decreased 
and leg lift was positive bilaterally.  The impression was 
degenerative joint disease.  In December 1997 there was point 
tenderness of the lumbosacral spine without radiculopathy.  
The impression was degenerative joint disease.  In May 1998 
straight leg raising was negative and the veteran's back was 
not tender.  The assessment was radiculopathy.  The veteran's 
back was nontender to palpation in August 1998.  The 
assessment was radiculopathy.  

A June 1998 private medical record shows that the veteran was 
seen for complaints of low back pain.  The diagnosis was low 
back pain syndrome.  

The VA examined the veteran in December 1998.  There was 
evidence of slight painful motion and spasm.  However, there 
was no weakness, tenderness or postural abnormalities.  Knee 
jerks were hypoactive and equal.  Lumbar spine flexion was 15 
degrees to the right and 20 degrees to the left.  Forward 
flexion was 72 degrees and backward extension was 15 degrees.  
Motion stopped when pain began.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with loss 
of function due to pain.  The examiner noted that the 
degenerative joint disease was confirmed by x-ray, dated 
October 1998.  

VA outpatient treatment records, dated December 1999 to 
January 2000, show that the veteran was seen in the pain 
management clinic for complaints of low back pain which 
extended from his low back down his left leg.  Objective 
findings included symmetric palpable tightness across the 
midline of the paraspinal musculature in standing and prone 
postures without nodules.  The veteran's abdomen was mildly 
protuberant without hyper lordosis.  Forward flexion was 
guarded secondary to a history of pain.  The veteran was 
willing to flex grossly 50 percent of normal.  Manual muscle 
test was grossly average throughout.  However, truck 
extension was limited by complaint.  His gait was mildly 
antalgic on the left with minimum trunk deviation on the left 
on stance phase.  Weight bearing was full; balance and 
coordination were good.  The assessment was chronic pain 
disorder.  

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is assigned if there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  A 40 percent is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects 
negative neurological clinical findings.  The evidence 
revealed that the veteran's reflexes were equal and his motor 
and sensation appeared to be intact.  Straight leg raise was 
negative.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected degenerative arthritis of the lumbosacral spine is 
not warranted at this time.  The objective evidence of record 
does not indicate that the veteran currently suffers from 
severe limitation of motion of the low back; nor is there 
evidence of the presence of listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  While there is evidence 
of slight painful motion and spasm, as well as limited range 
of motion at the end of his trunk range in all cardinal 
planes, it is found that the 20 percent evaluation assigned 
adequately compensates him for his current degree of 
disability.  The veteran stated that sitting and arising from 
a chair, getting out of bed, and occasionally tying his shoes 
increased pain and caused discomfort.  The objective evidence 
of record does not suggest that the veteran's degenerative 
arthritis of the lumbosacral spine results in easy 
fatigability, weakened movement, or incoordination.  

Based on the current evidence of record, it is found that the 
preponderance of that evidence is against the veteran's claim 
for an increased evaluation for the service-connected 
degenerative arthritis of the lumbosacral spine.

In addition, an evaluation in excess of 20 percent is not 
warranted under the provisions of 38 C.F.R. § 4.40 and 4.45 
because all functional loss objectively confirmed to be due 
to the veteran's degenerative arthritis of the lumbosacral 
spine is contemplated in the 20 percent evaluation.  


ORDER

An increased evaluation for the service-connected 
degenerative arthritis of the lumbosacral spine is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

